PER CURIAM.
Appellant seeks review of the summary denial of a motion for jail time credit. As the state observes, from the current state of the record, it is unclear whether appellant is entitled to any relief. The appealed order does not state the reason for the denial, and the lower court failed to attach that portion of the record demonstrating appellant is entitled to no relief. We reverse and remand with instructions to the lower court either to attach copies of the pertinent record or, if necessary, to conduct a hearing.
REVERSED and REMANDED.
COBB, GOSHORN and GRIFFIN, JJ., concur.